 1   RYAN M. KELLY (pro hac vice)                             ROBERT B. MILLIGAN
     ANDERSON + WANCA                                         JOSEPH A. ESCAREZ
 2   3701 Algonquin Road, Suite 500                           D. JOSHUA SALINAS
     Rolling Meadows, Illinois 60008                          SEYFARTH SHAW LLP
 3   Facsimile: (847)368-1501                                 2029 Century Park East, Suite 3500
     rkelly@andersonwanca.com                                 Los Angeles, California 90067-3021
 4   Counsel for Plaintiff                                    Facsimile: (310) 201-5219
                                                              rmilliagan@seyfarth.com
 5   S. CHANDLER VISHER                                       jescarez@seyfarth.com
     LAW OFFICES OF S. CHANDLER VISHER                        jsalinas@seyfarth.com
 6   268 Bush St., #4500                                      Attorneys for Defendant
     San Francisco, California 94104                          SI-BONE, INC.,
 7   Facsimile: (415)901-0504
     chandler@visherlaw.com
 8
     Local Counsel for Plaintiff
 9
10

11                              UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     ERIC B. FROMER CHIROPRACTIC, INC.,              Case No. 5:19-cv-00633-LHK
15   a California corporation, individually and as
     the representative of a class of similarly-     STIPULATED PROTECTIVE ORDER
16                                                   AS MODIFIED
     situated persons,                               District Judge: Hon. Lucy H. Koh
17
                                  Plaintiff,
18                 v.                                Courtroom 8

19   SI-BONE, INC.,
20                         Defendant.
21

22

23

24

25

26

27

28
                                                     1
                                     STIPULATED PROTECTIVE ORDER
 1                                   STIPULATED PROTECTIVE ORDER
 2           The Parties have agreed to the terms of this Stipulated Protective Order; accordingly, it is
 3   ORDERED:
 4   1.      PURPOSES AND LIMITATIONS
 5           Disclosure and discovery activity in this action are likely to involve production of
 6   confidential, proprietary, or private information for which special protection from public
 7   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 8   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 9   Protective Order. The parties acknowledge that this Stipulated Protective Order does not confer
10   blanket protections on all disclosures or responses to discovery and that the protection it affords
11   from public disclosure and use extends only to the limited information or items that are entitled to
12   confidential treatment under the applicable legal principles. The parties further acknowledge, as
13   set forth in Section 13.4, below, that this Stipulated Protective Order does not entitle them to file
14   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
15   followed and the standards that will be applied when a party seeks permission from the court to
16   file material under seal.
17   2.      DEFINITIONS
18           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
19   information or items under this Stipulated Protective Order.
20           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
21   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
22   of Civil Procedure 26(c).
23           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
24   well as their support staff).
25           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
27           2.5     Designating Party: a Party or Non-Party that designates information or items that it
28
                                                       2
                                       STIPULATED PROTECTIVE ORDER
 1
     produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
 2
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
 3
            2.6     Disclosure or Discovery Material: all items or information, regardless of the
 4
     medium or manner in which it is generated, stored, or maintained (including, among other things,
 5
     testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 6
     responses to discovery in this matter.
 7
            2.7     Expert or Consultant: a person with specialized knowledge or experience in a
 8
     matter pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 9
     expert or as a consultant in this action (regardless whether the individual serves as a witness).
10
     This definition includes a professional jury or trial consultant retained in connection with this
11
     litigation. An expert for purposes of this Stipulated Protective Order shall not include anyone
12
     who is a past or current employee of either Party.
13
            2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
14
     Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
15
     Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
16
     less restrictive means.
17
            2.10    House Counsel: attorneys who are employees of a party to this action. House
18
     Counsel does not include Outside Counsel of Record or any other outside counsel.
19
            2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
20
     entity not named as a Party to this action.
21
            2.12    Outside Counsel of Record: attorneys who are not employees of a party to this
22
     action but are retained to represent or advise a party to this action and have appeared in this action
23
     on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
24
            2.13    Party: any party to this action, including all of its officers, directors, employees,
25
     Experts and Consultants, and Outside Counsel of Record (and their support staffs).
26
            2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
27
     Material in this action.
28
                                                       3
                                      STIPULATED PROTECTIVE ORDER
 1
            2.15    Professional Vendors: persons or entities that provide litigation support services
 2
     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 3
     organizing, storing, or retrieving data in any form or medium) and their employees and
 4
     subcontractors.
 5
            2.16    Protected Material: any Disclosure or Discovery Material that is designated as
 6
     “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 7
            2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 8
     Producing Party.
 9
     3.     SCOPE
10
            The protections conferred by this Stipulated Protective Order cover not only Protected
11
     Material (as defined above), but also (1) any information copied or extracted from Protected
12
     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
13
     testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected
14
     Material. However, the protections conferred by this Stipulated Protective Order do not cover the
15
     following information: (a) any information that is in the public domain at the time of disclosure to
16
     a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party
17
     as a result of publication not involving a violation of this Stipulated Protective Order, including
18
     becoming part of the public record through trial or otherwise; and (b) any information known to
19
     the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure
20
     from a source who obtained the information lawfully and under no obligation of confidentiality to
21
     the Designating Party. Any use of Protected Material at trial shall be governed by a separate
22
     agreement or order.
23
     4.     DURATION
24
            The Parties to this Stipulated Protective Order intend that the protections conferred by the
25
     designation of material as “Protected Material” shall apply to any documents produced in this
26
     litigation so designated, regardless of whether or not this Stipulated Protective Order has been
27
     entered by the Court. Further, the Parties agree to “meet and confer” in good faith after the
28
                                                       4
                                      STIPULATED PROTECTIVE ORDER
 1
     conclusion of the subject litigation (if not before) to ensure that “Protected Material” does not
 2
     become part of the “public record.”
 3
            Even after final disposition of this litigation, the confidentiality obligations imposed by
 4
     this Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise
 5
     in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of
 6
     (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
 7
     judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or
 8
     reviews of this action, including the time limits for filing any motions or applications for
 9
     extension of time pursuant to applicable law.
10
     5.     DESIGNATING PROTECTED MATERIAL
11
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
12
     or Non-Party that designates information or items for protection under this Stipulated Protective
13
     Order must take care to limit any such designation to specific material that qualifies under the
14
     appropriate standards. To the extent it is practical to do so, the Designating Party must designate
15
     for protection only those parts of material, documents, items, or oral or written communications
16
     that qualify – so that other portions of the material, documents, items, or communications for
17
     which protection is not warranted are not swept unjustifiably within the ambit of this Order.
18
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
19
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
20
     unnecessarily encumber or retard the case development process or to impose unnecessary
21
     expenses and burdens on other parties) expose the Designating Party to sanctions.
22
            If it comes to a Designating Party’s attention that information or items that it designated
23
     for protection do not qualify for protection at all or do not qualify for the level of protection
24
     initially asserted, that Designating Party must promptly notify all other parties that it is
25
     withdrawing the mistaken designation.
26
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
27
     Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
28
                                                        5
                                       STIPULATED PROTECTIVE ORDER
 1
     stipulated or ordered, Disclosure or Discovery
 2
            Material that qualifies for protection under this Stipulated Protective Order must be
 3
     clearly so designated before the material is disclosed or produced.
 4
            Designation in conformity with this Stipulated Protective Order requires:
 5
            (a) for information in documentary form (e.g., paper or electronic documents, but
 6
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 7
     Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8
     EYES ONLY” to each page that contains protected material. If only a portion or portions of the
 9
     material on a page qualifies for protection, the Producing Party also must clearly identify the
10
     protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
11
     each portion, the level of protection being asserted.
12
            A Party or Non-Party that makes original documents or materials available for inspection
13
     need not designate them for protection until after the inspecting Party has indicated which
14
     material it would like copied and produced. During the inspection and before the designation, all
15
     of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
16
     ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
17
     copied and produced, the Producing Party must determine which documents, or portions thereof,
18
     qualify for protection under this Stipulated Protective Order. Then, before producing the specified
19
     documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
20
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains
21
     Protected Material. If only a portion or portions of the material on a page qualifies for protection,
22
     the Producing Party also must clearly identify the protected portion(s) (e.g., by making
23
     appropriate markings in the margins) and must specify, for each portion, the level of protection
24
     being asserted.
25
            (b) for material produced prior to the entry of this Stipulated Protective Order: Protected
26
     Material previously produced in this action prior to the entry of this Stipulated Protective Order
27
     will be covered under this Stipulated Protective Order as follows: the Designating Party shall
28
                                                       6
                                      STIPULATED PROTECTIVE ORDER
 1
     provide the Receiving Party with correspondence indicating which documents previously
 2
     produced that will be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 3
     ATTORNEYS’ EYES ONLY.” Such correspondence shall bring such material previously
 4
     produced in this action prior to the entry of this Stipulated Protective Order under its protection as
 5
     Protected Material.
 6
            (c) for testimony given in deposition or in other pretrial or trial proceedings, that the
 7
     Designating Party identify on the record, before the close of the deposition, hearing, or other
 8
     proceeding, all protected testimony and specify the level of protection being asserted. When it is
 9
     impractical to identify separately each portion of testimony that is entitled to protection and it
10
     appears that substantial portions of the testimony may qualify for protection, the Designating
11
     Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)
12
     a right to have up to 30 days to identify the specific portions of the testimony as to which
13
     protection is sought and to specify the level of protection being asserted. Only those portions of
14
     the testimony that are appropriately designated for protection within the 30 days shall be covered
15
     by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
16
     specify, at the deposition or up to 30 days afterwards if that period is properly invoked, that the
17
     entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18
     ATTORNEYS’ EYES ONLY.”
19
            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
20
     other proceeding to include Protected Material so that the other parties can ensure that only
21
     authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
22
     (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
23
     shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
24
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
25
            Transcripts containing Protected Material shall have an obvious legend on the title page
26
     that the transcript contains Protected Material, and the title page shall be followed by a list of all
27
     pages (including line numbers as appropriate) that have been designated as Protected Material and
28
                                                        7
                                       STIPULATED PROTECTIVE ORDER
 1
     the level of protection being asserted by the Designating Party. The Designating Party shall
 2
     inform the court reporter of these requirements. Any transcript that is prepared before the
 3
     expiration of a 30-day period for designation shall be treated during that period as if it had been
 4
     designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
 5
     otherwise agreed. After the expiration of that period, the transcript shall be treated only as
 6
     actually designated.
 7
            (d) information contained in responses to written discovery: a Designating Party may
 8
     designate information disclosed in response to written discovery requests (including subpoenas)
 9
     as “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL INFORMATION –
10
     ATTORNEYS’ EYES ONLY” by so indicating in said responses, on each page of any documents
11
     produced with such responses, and/or as otherwise provided in Paragraph 5.2 above, identifying
12
     those responses being so designated. In addition, a Designating Party may designate in writing,
13
     within fourteen (14) days after receipt of another Party or non-party’s responses to written
14
     discovery requests, the specific responses, documents, and/or other information to be treated as
15
     “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL INFORMATION –
16
     ATTORNEYS’ EYES ONLY.”
17
            (e) for information produced in some form other than documentary and for any other
18
     tangible items, that the Producing Party affix in a prominent place on the exterior of the container
19
     or containers in which the information or item is stored the legend “CONFIDENTIAL” or
20
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of
21
     the information or item warrant protection, the Producing Party, to the extent practicable, shall
22
     identify the protected portion(s) and specify the level of protection being asserted.
23
            5.3     Protected Material Disclosed by a Non-Party. For 14 days after a Non-Party makes
24
     disclosures in this proceeding, the entire disclosure shall be treated as Protected Material under
25
     this Stipulated Protective Order. Within the 14-day period, the Non-Party or a Party in this action
26
     may notify all other parties that all or specific portions of the disclosure are Protected Material.
27
     Thereafter, the designated portions shall remain subject to this Stipulated Protective Order
28
                                                       8
                                      STIPULATED PROTECTIVE ORDER
 1
            5.4     Inadvertent Failures to Designate. An inadvertent failure to designate qualified
 2
     information or items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
 3
     EYES ONLY” does not, standing alone, waive the Designating Party’s right to secure protection
 4
     under this Stipulated Protective Order for such material. If material is appropriately designated as
 5
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” after the
 6
     material was initially produced, the Receiving Party, on notification of the designation, must
 7
     make reasonable efforts to assure that the material is treated in accordance with the provisions of
 8
     this Stipulated Protective Order.
 9
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10
            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
11
     confidentiality at any time. The challenge shall be made within thirty (30) days of the
12
     Challenging Party’s receipt of the material to be challenged. A challenge may be made by serving
13
     by e-mail on all other Parties (and Non-Parties, if applicable) a “Notice of Objection” that
14
     identifies with particularity the Protected Material as to which the designation is challenged and
15
     states the basis for each challenge. After any challenge is asserted to a designation made
16
     according to the procedures set forth in Paragraph 5.2 above and its various sub-paragraphs, the
17
     Protected Material shall continue to have its designation until the challenge is fully resolved
18
     according to the procedures set forth in Paragraphs 6.2 and 6.3.
19
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
20
     process by providing written notice of each designation it is challenging and describing the basis
21
     for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
22
     notice must recite that the challenge to confidentiality is being made in accordance with this
23
     specific paragraph of the Stipulated Protective Order. The parties shall attempt to resolve each
24
     challenge in good faith and must begin the process by conferring directly*within 30 days of the
25
     date of service of notice. In conferring, the Challenging Party must explain the basis for its belief
26
     that the confidentiality designation was not proper and must give the Designating Party an
27
     opportunity to review the designated material, to reconsider the circumstances, and, if no change
28
     * The meet and confer must be in person or by telephone. A mere exchange of letters, emails, or
                                                     9
     messages does not satisfy the requirement to meet and confer.
                                         STIPULATED PROTECTIVE ORDER
 1
     in designation is offered, to explain the basis for the chosen designation. A Challenging Party
 2
     may proceed to the next stage of the challenge process only if it has engaged in this meet and
 3
     confer process first or establishes that the Designating Party is unwilling to participate in the meet
 4
     and confer process in a timely manner.
 5
            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 6
     intervention, the Designating Party shall file and serve a motion to retain confidentiality under
 7
     Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 30 days
 8
     of the initial notice of challenge or within 21 days of the parties agreeing that the meet and confer
 9
     process will not resolve their dispute, whichever is earlier. Each such motion must be
10
     accompanied by a competent declaration affirming that the movant has complied with the meet
11
     and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
12
     make such a motion including the required declaration within 30 days (or 21 days, if applicable)
13
     shall automatically waive the confidentiality designation for each challenged designation. In
14
     addition, the Challenging Party may file a motion challenging a confidentiality designation at any
15
     time if there is good cause for doing so, including a challenge to the designation of a deposition
16
     transcript or any portions thereof. Any motion brought pursuant to this provision must be
17
     accompanied by a competent declaration affirming that the movant has complied with the meet
18
     and confer requirements imposed by the preceding paragraph.
19
            The burden of persuasion in any such challenge proceeding shall be on the Designating
20
     Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
21
     unnecessary expenses and burdens on other parties) may expose the Challenging Party to
22
     sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
23
     file a motion to retain confidentiality as described above, all parties shall continue to afford the
24
     material in question the level of protection to which it is entitled under the Producing Party’s
25
     designation until the court rules on the challenge.
26
            If a motion pursuant to Paragraph 6.3 is timely filed, the original designation shall remain
27
     effective until an appellate court’s ruling on any timely filed writ petition. The Parties shall meet
28
                                                       10
                                      STIPULATED PROTECTIVE ORDER
 1
     and confer in good faith prior to the filing of any motion under Paragraph 6.3.
 2
     7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 3
               7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 4
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 5
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 6
     the categories of persons and under the conditions described in this Stipulated Protective Order.
 7
     When the litigation has been terminated, a Receiving Party must comply with the provisions of
 8
     section 14 below (FINAL DISPOSITION).
 9
               Protected Material must be stored and maintained by a Receiving Party at a location and
10
     in a secure manner that ensures that access is limited to the persons authorized under this
11
     Stipulated Protective Order.
12
               7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
13
     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
14
     information or item designated “CONFIDENTIAL” only to:
15
               (a) All Parties in this action;
16
               (b) Outside Counsel of Record in this action, including counsel’s partners, employees, and
17
     agents (e.g., outside copy services, litigation-support services, and stenographers) retained in the
18
     action;
19
               (c) the officers, directors, and employees (including House Counsel) of the Receiving
20
     Party to whom disclosure is reasonably necessary for this litigation and who have signed the
21
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22
               (d) Experts or Consultants (as defined in this Stipulated Protective Order) of the Receiving
23
     Party to whom disclosure is reasonably necessary for this litigation and who have signed the
24
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25
               (e) the court and its personnel;
26
               (f) court reporters and their staff, professional jury or trial consultants, and Professional
27
     Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
28
                                                         11
                                          STIPULATED PROTECTIVE ORDER
 1
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2
            (g) during their depositions, witnesses in the action to whom disclosure is reasonably
 3
     necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 4
     unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
 5
     deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 6
     bound by the court reporter and may not be disclosed to anyone except as permitted under this
 7
     Stipulated Protective Order.
 8
            (h) the author or recipient of a document containing the information or a custodian or
 9
     other person who otherwise possessed or knew the information.
10
            (i) any mediators or arbitrators selected to assist in resolution of this matter, and their
11
     personnel actively engaged in assisting them;
12
            (j) putative class members if the information is about that putative class member only; and
13
            (k) any other person mutually agreed upon among the Parties, but only if that person has
14
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
15
            7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
16
     Information or Items. Unless otherwise ordered by the court or permitted in writing by the
17
     Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
18
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
19
            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
20
     of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
21
     for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
22
     is attached hereto as Exhibit A;
23
            (b) Experts or Consultants of the Receiving Party (1) to whom disclosure is reasonably
24
     necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
25
     Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,
26
     have been followed;
27
            (c) the court and its personnel;
28
                                                      12
                                        STIPULATED PROTECTIVE ORDER
 1
            (d) court reporters and their staff, professional jury or trial consultants, and Professional
 2
     Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
 3
     “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 4
            (e) the author or recipient of a document containing the information or a custodian or
 5
     other person who otherwise possessed or knew the information;
 6
            (f) any mediators or arbitrators selected to assist in resolution of this matter, and their
 7
     personnel actively engaged in assisting them; and
 8
            (g) any other person mutually agreed upon among the Parties, but only if that person has
 9
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
10
            7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL
11
     – ATTORNEYS’ EYES ONLY” Information or Items to Experts or Consultants.
12
             (a) Unless otherwise ordered by the court or agreed to in writing by the Designating
13
     Party, a Party that seeks to disclose to an Expert or Consultant (as defined in this Stipulated
14
     Protective Order) any information or item that has been designated “HIGHLY CONFIDENTIAL
15
     – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a written request to
16
     the Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –
17
     ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission to disclose
18
     to the Expert or Consultant and provides the disclosure pursuant to FRCP 26, (2) sets forth the
19
     full name of the Expert or Consultant and the city and state of his or her primary residence, (3)
20
     attaches a copy of the Expert’s or Consultant’s current resume, (4) identifies the Expert’s or
21
     Consultant’s current employer(s), (5) identifies each person or entity from whom the Expert or
22
     Consultant has received compensation or funding for work in his or her areas of expertise or to
23
     whom the expert has provided professional services, including in connection with a litigation, at
24
     any time during the preceding five years, and (6) identifies (by name and number of the case,
25
     filing date, and location of court) any litigation in connection with which the Expert or Consultant
26
     has offered expert testimony, including through a declaration, report, or testimony at a deposition
27
     or trial, during the preceding five years.
28
                                                      13
                                       STIPULATED PROTECTIVE ORDER
 1
              (b) A Party that makes a request and provides the information specified in the preceding
 2
     respective paragraphs may disclose the subject Protected Material to the identified Expert or
 3
     Consultant unless, within 14 days of delivering the request, the Party receives a written objection
 4
     from the Designating Party. Any such objection must set forth in detail the grounds on which it is
 5
     based.
 6
              (c) A Party that receives a timely written objection must meet and confer with the
 7
     Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
 8
     agreement within seven days of the written objection. If no agreement is reached, the Party
 9
     seeking to make the disclosure to the Expert or Consultant may file a motion as provided in Civil
10
     Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission
11
     from the court to do so. Any such motion must describe the circumstances with specificity, set
12
     forth in detail the reasons why the disclosure to the Expert or Consultant is reasonably necessary,
13
     assess the risk of harm that the disclosure would entail, and suggest any additional means that
14
     could be used to reduce that risk. In addition, any such motion must be accompanied by a
15
     competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the
16
     extent and the content of the meet and confer discussions) and setting forth the reasons advanced
17
     by the Designating Party for its refusal to approve the disclosure.
18
     8.  PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19   OTHER LITIGATION
20            If a Party is served with a subpoena or a court order issued in other litigation that compels
21   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
23            (a) promptly notify in writing the Designating Party. Such notification shall include a
24   copy of the subpoena or court order;
25            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
26   other litigation that some or all of the material covered by the subpoena or order is subject to this
27   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
28
                                                       14
                                       STIPULATED PROTECTIVE ORDER
 1
              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2
     Designating Party whose Protected Material may be affected.
 3
              If the Designating Party timely seeks a protective order, the Party served with the
 4
     subpoena or court order shall not produce any information designated in this action as
 5
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
 6
     determination by the court from which the subpoena or order issued, unless the Party has obtained
 7
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
 8
     seeking protection in that court of its confidential material – and nothing in these provisions
 9
     should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
10
     lawful directive from another court.
11
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
12   THIS LITIGATION
13
              (a)    The terms of this Stipulated Protective Order are applicable to information
14
     produced by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
15
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties
16
     in connection with this litigation is protected by the remedies and relief provided by this
17
     Stipulated Protective Order. Nothing in these provisions should be construed as prohibiting a
18
     Non-Party from seeking additional protections.
19
              (b)    In the event that a Party is required, by a valid discovery request, to produce a
20
     Non-Party’s confidential information in its possession, and the Party is subject to an agreement
21
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
22
                         1. promptly notify in writing the Requesting Party and the Non-Party that
23
     some or all of the information requested is subject to a confidentiality agreement with a Non-
24
     Party;
25
                         2. promptly provide the Non-Party with a copy of the Stipulated Protective
26
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
27
     the information requested; and
28
                                                       15
                                       STIPULATED PROTECTIVE ORDER
 1
                        3. make the information requested available for inspection by the Non-Party.
 2
            (c)     If the Non-Party fails to object or seek a protective order from this court within 14
 3
     days of receiving the notice and accompanying information, the Receiving Party may produce the
 4
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
 5
     seeks a protective order, the Receiving Party shall not produce any information in its possession
 6
     or control that is subject to the confidentiality agreement with the Non-Party before a
 7
     determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 8
     burden and expense of seeking protection in this court of its Protected Material.
 9
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
11
     Material to any person or in any circumstance not authorized under this Stipulated Protective
12
     Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
13
     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
14
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
15
     made of all the terms of this Stipulated Protective Order, and (d) request such person or persons
16
     to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
17
     A.
18
     11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19   PROTECTED MATERIAL
20
            When a Producing Party gives notice to Receiving Parties that certain inadvertently
21
     produced material is subject to a claim of privilege or other protection, the obligations of the
22
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
23
     provision is not intended to modify whatever procedure may be established in an e-discovery
24
     order that provides for production without prior privilege review. Pursuant to Federal Rule of
25
     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
26
     communication or information covered by the attorney-client privilege or work product
27
     protection, the parties may incorporate their agreement in the stipulated protective order
28
                                                       16
                                      STIPULATED PROTECTIVE ORDER
 1
     submitted to the court.
 2
     12.    DESIGNATING PARTY’S USE OF OWN DOCUMENTS
 3
            Nothing in this Stipulated Protective Order shall limit any Designating Party’s use of its
 4
     own documents and information, including Protected Material, in this action or otherwise. Such
 5
     disclosure shall not affect any designations made pursuant to the terms of this Stipulated
 6
     Protective Order so long as the disclosure is made in a manner that is reasonably calculated to
 7
     maintain the confidentiality of the information.
 8
     13.    MISCELLANEOUS
 9
            13.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the
10
     right of any person to seek its modification by the court in the future.
11
            13.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated
12
     Protective Order no Party waives any right it otherwise would have to object to disclosing or
13
     producing any information or item on any ground not addressed in this Stipulated Protective
14
     Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of
15
     the material covered by this Stipulated Protective Order.
16
            13.3    Export Control. Disclosure of Protected Material shall be subject to all applicable
17
     laws and regulations relating to the export of technical data contained in such Protected Material,
18
     including the release of such technical data to foreign persons or nationals in the United States or
19
     elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
20
     data, and the Receiving Party shall take measures necessary to ensure compliance.
21
            13.4    Filing Protected Material. Without written permission from the Designating Party
22
     or a court order secured after appropriate notice to all interested persons, a Party may not file in
23
     the public record in this action any Protected Material. A Party that seeks to file under seal any
24
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
25
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
26
     issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
27
     establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
28
                                                        17
                                       STIPULATED PROTECTIVE ORDER
 1
     otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
 2
     Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
 3
     Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
 4
     79-5(e)(2) unless otherwise instructed by the court.
 5
     14.    FINAL DISPOSITION
 6
            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 7
     Receiving Party must return all Protected Material to the Producing Party or destroy such
 8
     material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9
10   compilations, summaries, and any other format reproducing or capturing any of the Protected

11   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

12   submit a written certification to the Producing Party (and, if not the same person or entity, to the
13
     Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
14
     the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
15
     not retained any copies, abstracts, compilations, summaries or any other format reproducing or
16
     capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
17

18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

19   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
20   product, and consultant and expert work product, even if such materials contain Protected
21
     Material. Any such archival copies that contain or constitute Protected Material remain subject to
22
     this Order as set forth in Section 4 (DURATION).
23

24

25

26

27

28
                                                      18
                                      STIPULATED PROTECTIVE ORDER
 1   Dated: June 17, 2019                     SEYFARTH SHAW, LLP
 2
                                      By:    /s/ D. Joshua Salinas
 3                                             ROBERT B. MILLIGAN
                                               JOSEPH A. ESCAREZ
 4                                             D. JOSHUA SALINAS
                                               Attorneys for Defendant
 5                                             SI-Bone

 6
     Dated: June 17, 2019                     Law Offices of S. Chandler Visher
 7
                                      By:     /s/ S. Chandler Visher
 8                                            S. CHANDLER VISHER
                                              Attorney for Plaintiff
 9                                             Local Counsel

10   Dated: June 17, 2019                     Anderson + Wanca

11                                    By:     /s/ Ryan M. Kelly
                                              RYAN M. KELLY (pro hac vice)
12                                            Attorneys for Plaintiff

13

14
     PURSUANT TO STIPULATION, IT IS ORDERED.
15

16
     DATED: June 20, 2019
17                                    United States District/Magistrate Judge

18

19
20

21

22

23

24

25

26

27

28
                                        19
                            STIPULATED PROTECTIVE ORDER
 1                                ATTESTATION CIVIL L.R. 5-1(i)(3)
 2          I, D. Joshua Salinas, am the ECF User whose ID and password are being used to file this
 3
     document. I hereby attest that concurrence in the filing of this document has been obtained from
 4
     the signatories.
 5
                                                         /s/ D. Joshua Salinas
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    20
                                     STIPULATED PROTECTIVE ORDER
 1                                              EXHIBIT A
 2                               UNITED STATES DISTRICT COURT
 3                            NORTHERN DISTRICT OF CALIFORNIA
 4                                         SAN JOSE DIVISION
 5                                                          Civil Action No.: 5:19-cv-00633-LHK
     ERIC B. FROMER CHIROPRACTIC, INC., a
 6   California corporation, individually and as the
     representative of a class of similarly-situated        ACKNOWLEDGEMENT AND
                                                            AGREEMENT TO BE BOUND
 7   persons,

 8                                     Plaintiff,
            v.
 9
     SI-BONE, INC.,
10
                                       Defendant
11
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
12

13
            I, _____________________________ [print or type full name], of
14
     ________________________
15
     _______________________________________________________________ [print or type full
16
     address], declare under penalty of perjury that I have read in its entirety and understand the
17
     Stipulated Protective Order that was issued by the United States District Court for the Northern
18
     District of California in the case of Eric B. Fromer Chiropractic, Inc. v. SI-BONE, Inc., Case No.
19
     5:19-cv-0063-LHK. I agree to comply with and to be bound by all the terms of this Stipulated
20
     Protective Order and I understand and acknowledge that failure to so comply could expose me to
21
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
22
     any manner any information or item that is subject to this Stipulated Protective Order to any
23
     person or entity except in strict compliance with the provisions of this Order.
24

25          I further agree to submit to the jurisdiction of the United States District Court for the

26   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

27   Order, even if such enforcement proceedings occur after termination of this action.

28          I hereby appoint __________________________ [print or type full name] of
                                                       21
                                      STIPULATED PROTECTIVE ORDER
 1
     _______________________________________ [print or type full address and telephone
 2
     number] as my California agent for service of process in connection with this action or any
 3
     proceedings related to enforcement of this Stipulated Protective Order.
 4

 5   Signature: __________________________________             Date:
     _________________________________
 6

 7   Printed name: _______________________________

 8   City and State where sworn and signed:
     ____________________________________________________
 9
     Job Title:                                           Employer:
10

11   Business Address:

12

13   ]

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    22
                                     STIPULATED PROTECTIVE ORDER
